DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) sample frames, calculate and extract features from image frames, sampling frames from camera is pre/post processing and calculation of motion direction and extraction features from an image frame can also be performed mentally by a human. This judicial exception is not integrated into a practical application because the judicial exc3eption does not provide improvements to functioning of any technology, use any particular machine or transform the features in to a different state. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements merely recite insignificant pre/post activities and as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Dependent claims 2-9 are rejected because they fail to add any significant limitations.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “perform second convolution processing” however claim fails to recites any first convolution processing.  Therefore, claim is unclear.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 4, 7 and 10 as best understood are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Improved motion description for action classification, by Jain et al.
With respect to claim 1, Jain A video processing apparatus comprising:
a controller configured to process a video of a moving body captured by a camera; and
a memory that stores a program, wherein the controller is configured to, by executing the program in the memory (see section 1, …computer vision …video surveillance systems…, this inherently has camera, memory and processor),
sample frames output from the camera at a predetermined rate, (see section 4.2, for input with the frame rate of 30), 
calculate a direction of motion of the moving body based on a sequence of a plurality of the frames, (see section 5.1, Dense trajectories and local descriptors), and
extract a feature amount of the video by performing convolution processing on the plurality of the frames based on the calculated direction, (see section 5.1, Dense trajectories and local descriptors, …local descriptors are computed with in a space time volume around each trajectories …, also page 3, right hand column paragraph 1, ..these descriptors are encoded and aggregated into a single vector global representation of the given video…and paragraph 2, descriptors are put in to a classifier, ...multiple descriptors are extracted and combined to capture different aspects of action recognition…), as claimed.

With respect to claim 2, Jain further discloses wherein the controller is configured to:
set kernel filters for the plurality of the frames, the kernel filters for the plurality of the frames having respective coordinates in the frames different from each other based on the direction;
perform the convolution processing on the plurality of the frames with the kernel filters set for the frames; and combine results of the convolution processing on the plurality of the frames,; and wherein the controller is configured to, when the direction of the moving body is displaced, make the respective coordinates of the kernel filters for the plurality of the frames different from each other in accordance with displacement of the direction, (see section 5.1, Dense trajectories and local descriptors, …M is the kernel of median filtering, dense trajectories of Wang et al are obtained by tracking densely sampled points using optical flow, for optical flow an efficient algorithm by Farneback (2003) was applied …each feature point art frame t to the t+1 frame...), as claimed.

With respect to claim 4, Jain further discloses wherein the controller is configured to perform sampling on the video from the camera at a high frame rate, and perform the convolution processing on a plurality of frames obtained by the sampling, (see section 4.2, rate is 30 test samples, “high” is a relative term as no inventiveness is provided by the term), as claimed.

With respect to claim 7, Jain further discloses wherein the controller is configured to obtain an appropriate value of the direction of the moving body by:
calculating the direction of the moving body based on a sequence of the frames sampled at the high frame rate; reducing sizes of the sequence of the frames and calculating the direction of the moving body based on a sequence of frames obtained by reducing the sizes; and
integrating a calculation result of the direction of the moving body based on the sequence of the frames obtained by reducing the sizes into a calculation result of the direction of the moving body based on the sequence of the frames having the sizes before reduction, (see section 5.1, Dense trajectories and local descriptors, …M is the kernel of median filtering, dense trajectories of Wang et al are obtained by tracking densely sampled points using optical flow, for optical flow an efficient algorithm by Farneback (2003) was applied …each feature point art frame t to the t+1 frame.., and section of Farneback 3.5), as claimed.

Claim 10 is rejected for the same reasons as set forth in the rejections of claim 1, because claim 9 is claiming subject matter of similar scope as claimed in claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Improved motion description for action classification, by Jain et al. in view of Two stream convolutional networks for action recognition in vides, Simonyan et al..
With respect to claim 5, Jain discloses all the elements as claimed and as rejected in claim 4 above.  Furthermore, “low” is a relative term as no inventiveness is provided by the term.    However, Jain fails to explicitly disclose wherein the controller is configured to perform second convolution processing on each of a plurality of frames obtained by the sampling, as claimed.
Simonyan in the same field teaches wherein the controller is configured to perform second convolution processing on each of a plurality of frames obtained by the sampling, (see figure 1, for spatial stream convNet and Temporal stream ConvNet), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of optical flow feature extraction.  Teaching of Simonyan to have two ConvNet can be incorporated in to Jain’s system to yield predictable results.  



Claim 9 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Improved motion description for action classification, by Jain et al. in view of Action completion: A temporal model for moment detection, by Heidarivincheh et al.. 
With respect to claim 9, Jain discloses all the elements as claimed and as rejected in claim 4 above.  Furthermore for claim 9, Jain discloses extract video feature amounts for the plurality of the sampled frames, as claimed.  However, Jain fails to explicitly disclose wherein the controller is configured to: determine whether each of the frames is a start frame of an action interval of the moving body or whether each of the frames is an end frame of the action interval based on the video feature amounts of the plurality of the frames; and estimate an action of the moving body based on the video feature amounts of a plurality of the frames included in the action interval between the start frame and the end frame, as claimed.
Heidarivincheh in the same field teaches determine whether each of the frames is a start frame of an action interval of the moving body or whether each of the frames is an end frame of the action interval based on the video feature amounts of the plurality of the frames; and estimate an action of the moving body based on the video feature amounts of a plurality of the frames included in the action interval between the start frame and the end frame, (see figure 2 and section 3), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar probkem of optical flow feature extraction.  Teaching of Heidarivincheh to predict the action sequence can be incorporated in to Jain’s system to yield predictable results.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663